PONDER, Justice.
The plaintiffs in this boundary action are appealing from a judgment sustaining a plea of prescription.
The appellants in their brief admit that the only testimony as to the value of the property in dispute was a statement of the defendant-appellee that he would not take $4,000 an acre for the property and that he did not know what it was worth. He stated that some property was sold for $3,500 an acre across the road.
We have examined the record and find that there is no expert testimony in the record regarding the value of the property and that the only testimony regarding its *664value is the aforementioned statement of the defendant. In view of the fact that the record does not affirmatively show that the value of the land in dispute exceeds $2,000, this Court is without appellate jurisdiction, Article 7, Section 10 of the Louisiana Constitution of 1921, L.S.A.
It is well established that we cannot entertain jurisdiction of a case where the record does not affirmatively show that we have jurisdiction of a dispute. Johnson v. Nora, 228 La. 603, 83 So.2d 643; Hunter v. Hussey, 229 La. 151, 85 So.2d 246.
Such being the case, this case is ordered transferred to the Court of Appeal, Second Circuit, provided that the record is filed in that court within 30 days from the date on which this decree becomes final; otherwise, the appeal shall be dismissed. The appellants are to pay the costs of this appeal to the Supreme Court; all other costs are to await the final disposition of the case.